DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-7, 9-15, 18-22, 25, and 28-29 are pending in this Office Action.
Claims 11-15, 18-22, 25, 28, and 29 are withdrawn from consideration.
Claims 1-3, 5-7, 9, and 10 are elected without traverse, see reason under Election/Restrictions section.
Claims 1-3, 5-7, 9, and 10 are rejected.
Claims 4, 8, 16, 17, 23, 24, 26, 27, and 30-28 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figures 1, 4, 7, and 9. Elements 10, 12, 14, 70, 72, 74, 76, and 78 in Figures 1, 4, and 9 do include labels and Figure 7 is illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claim(s) 1-3, 5-7, 9, and 10, drawn to distributed processing system including instances of one or more services of one computing device are different than instances of one or more services of a different computing device, classified in H04L67/10.
Group II: claim(s) 11-15, 18-22, 25, 28, and 29, drawn to receiving user selection, classified in H04L41/5051.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of providing location based services, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Applicant Admitted Prior Art (Background of Pub. No.: US 2021/0126986, hereinafter, “AAPA”).  
The technical feature of providing location based services was known in the art at the time of the effective filing.
AAPA discloses, in paragraph [0003], “Location based services are widely utilized.”

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 11-15, 18-22, 25, 28, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions II, there being no allowable generic or linking claim. Election was made in the reply filed on 02/17/2022. 
Applicant’s election of group/invention I in the reply filed on 02/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Also, the applicant has forfeited the right to petition from the requirement for restriction, because the applicant did not distinctly and specifically point out all errors to be relied upon in the petition in a timely filed traverse (MPEP 818.01(c)). That is because the applicant merely provides a generic statement, on page 1 of the reply filed on 02/17/2022, “Applicant hereby provisionally elects with traverse to prosecute the claims of Group I (Claims 1-3, 5-7, 9, and 10) and expressly reserves the right to file divisional applications or take such other appropriate measures deemed necessary to protect the inventions in the remaining claims.” The aforementioned applicant’s statement is a conclusionary statement that does not distinctly and specifically point out the supposed errors in the restriction requirement, because the applicant does not provide any type of evidence that supports his assertion that the subject matter of claims 1-3, 5-7, 9-15, 18-22, 25, and 28-29 is interrelated to the extent that a search and examination of the subject matter of those claims would not be overly burdensome. The aforementioned applicant’s broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Since the election with traverse is accompanied by an incomplete traversal of the requirement for restriction, the required provisional election (see MPEP § 818.01(b)) has become an election without traverse. In addition, since the applicant does not distinctly and specifically point out supposed errors in the restriction requirement, the election is being treated as an election without traverse and is being indicated to the applicant. 
According to MPEP 818.01:
Election in reply to a requirement for restriction may be made either with or without an accompanying traverse of the requirement. A complete reply to a restriction requirement must include an election even if applicant traverses the requirement.
A traverse is a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse.
According to MPEP 818.01(a):
As indicated in the first sentence of 37 CFR 1.143, the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.
According to MPEP 818.01(c):
To preserve the right to petition from the requirement for restriction, all errors to be relied upon in the petition must be distinctly and specifically pointed out in a timely filed traverse by the applicant. If applicant does not distinctly and specifically point out supposed errors in the restriction requirement, the election should be treated as an election without traverse and be so indicated to the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. 
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “wherein instances of the one or more services of one computing device are different than instances of the one or more services of a different computing device, and wherein one or more of the services are configured to provide location based services, and wherein the core component of each computing device is configured to communicate with the one or more services of the respective computing device as well as with the core component of at least one of the other computing devices in order to share data and synchronize the core components” of claim(s) 1. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or st rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-3, 5-7, 9, and 10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a software per se claim. There is no explicit recitation of hardware features in the claim as pending. On its face, claim 1 recites “A distributed processing system … comprising: a plurality of computing devices …, each computing device comprising: a core component; and one or more services ….” Because a “computing device,” a “core component,” and a “service” are not a well-understood phrases of art that is restricted to hardware in their meaning, they may be hardware, software, or database/data structure under their plain meaning and broadest reasonable interpretation. 
Turning to the specification, there is no description or special definition that would limit the “computing device,” “core component,” and “service” to a hardware only meaning. As such the claim may be fairly construed to constitute software only/software 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (Pub. No.: US 2017/0122764, hereinafter, “Nakahara”) in view of Shukla et al. (Pub. No.: US 2010/0235321, hereinafter, “Shukla”).
Claim 1. Nakahara teaches:
A distributed processing system for providing location based services,
the distributed processing system comprising: – in paragraphs [0050], [0051] (A functional configuration of the navigation system 100. As illustrated in FIG. 1, the navigation system 100 is configured to include a vehicle-mounted navigation device 1 mounted on a vehicle, a portable terminal 2, a navigation server 3.)
a plurality of computing devices including at least one edge device and at least one cloud computing device, – in paragraphs [0050], [0051], [0057] (As illustrated in FIG. 1, the navigation system 100 is configured to include a vehicle-mounted navigation device 1 mounted on a vehicle, a portable terminal 2, a navigation server 3. Moreover, the functions of the navigation server 3 may be realized on a cloud using a virtual server function or the like.)
each computing device comprising: a core component; and one or more services, – in paragraphs [0065], [0067], [0107], [0109] (As illustrated in FIG. 2, the vehicle-mounted navigation device 1 mounted on a vehicle at least includes a control unit 10, a storage unit 11, a wireless unit 12, a sensor unit 13, a display unit 14, and an input unit 15. The storage unit 11 is configured as a semiconductor memory or the like and stores an operating system (OS), programs for guiding routes, and various items of information such as map information and position information. As illustrated in FIG. 3, the portable terminal 2 at least includes a control unit 20, a storage unit 21, a wireless unit 22, a sensor unit 23, a display unit 24, and an input unit 25. The storage unit 21 is configured as a semiconductor memory or the like and stores an operating system (OS), various programs for route guidance, and various items of information such as map information, road link information, and position information.)
wherein one or more of the services are configured to provide location based services, and – in paragraphs [0065], [0067], [0107], [0109] (As illustrated in FIG. 2, the vehicle-mounted navigation device 1 mounted on a vehicle at least includes a control unit 10, a storage unit 11, a wireless unit 12, a sensor unit 13, a display unit 14, and an input unit 15. The storage unit 11 is configured as a semiconductor memory programs for guiding routes, and various items of information such as map information and position information. As illustrated in FIG. 3, the portable terminal 2 at least includes a control unit 20, a storage unit 21, a wireless unit 22, a sensor unit 23, a display unit 24, and an input unit 25. The storage unit 21 is configured as a semiconductor memory or the like and stores an operating system (OS), various programs for route guidance, and various items of information such as map information, road link information, and position information.)

Nakahara does not explicitly teach:
wherein instances of the one or more services of one computing device are different than instances of the one or more services of a different computing device, and wherein the core component of each computing device is configured to communicate with the one or more services of the respective computing device as well as with the core component of at least one of the other computing devices in order to share data and synchronize the core components.
However, Shukla teaches:
wherein instances of the one or more services of one computing device are different than instances of the one or more services of a different computing device, and – in paragraph [0020], Fig. 2 (In the exemplary scenario 40 of FIG. 2, the workstation 14, notebook computer 28, and cellphone device 30 may again respectively comprise a browser 16 coupled with a browser cache 20 configured to store data objects 24, such as may belong to an application 22.)
wherein the core component of each computing device is configured to communicate with the one or more services of the respective computing device as well as with the core component of at least one of the other computing devices in order to share data and synchronize the core components. – in paragraph [0020], [0021], Fig. 2 (The exemplary system 42 may also comprise a browser cache synchronizing component 46, which may be configured, upon the browser cache monitoring component 44 detecting the writing, to synchronize the browser cache 20 with the remote store (e.g., the browser cache 20 of another computer.) As a first example, the browser cache monitoring component 44 implemented in the cellphone device 30 may detect the writing a recent version of the "DOC 1" data object 24 to the browser cache 20, and may deliver the data object 24 to the browser cache 20 of the notebook computer 28 (e.g., by either directly interacting with the browser cache 20, by providing the data object 24 to the browser cache synchronizing component 46 of the notebook computer 28 for writing to its browser cache 20, etc.) The browser cache monitoring component 44 of the notebook computer 28 may in turn detect the writing of the "DOC 1" data object 24 (replacing the earlier 1.1 version of the data object 24), and the browser cache synchronizing component 46 may deliver the updated data object 24 to the browser cache 20 of the workstation 14.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara with Shukla to include wherein instances of the one or more services of one computing device are different than instances of the one or more services of a different computing device, and wherein the core component of each computing device is configured to communicate with the one or 

Claim 7. Combination of Nakahara and Shukla teaches A distributed processing system of Claim 1 – refer to the indicated claim for reference(s).
 	
Shukla further teaches:
wherein the core component of each computing device is configured to provide cache management of data for the one or more services. – in paragraphs [0020], [0021], Fig. 2 (The exemplary system 42 may also comprise a browser cache synchronizing component 46, which may be configured, upon the browser cache monitoring component 44 detecting the writing, to synchronize the browser cache 20 with the remote store (e.g., the browser cache 20 of another computer.) As a first example, the browser cache monitoring component 44 implemented in the cellphone device 30 may detect the writing a recent version of the "DOC 1" data object 24 to the browser cache 20, and may deliver the data object 24 to the browser cache 20 of the notebook computer 28 (e.g., by either directly interacting with the browser cache 20, by providing the data object 24 to the browser cache synchronizing component 46 of the notebook computer 28 for writing to its browser cache 20, etc.) The browser cache monitoring component 44 of the notebook computer 28 may in turn detect the writing of the "DOC 1" data object 24 (replacing the earlier 1.1 version of the data object 24), and 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara with Shukla to include wherein the core component of each computing device is configured to provide cache management of data for the one or more services, as taught by Shukla, in paragraph [0005], to improve the efficiency of synchronization process and economizing computing resources.

Claim(s) 2, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (Pub. No.: US 2017/0122764, hereinafter, “Nakahara”) in view of Shukla et al. (Pub. No.: US 2010/0235321, hereinafter, “Shukla”), and further in view of Russell et al. (Patent No.: US 10,055,200, hereinafter, “Russell”).Claim 2. Combination of Nakahara and Shukla teaches A distributed processing system of Claim 1 – refer to the indicated claim for reference(s). 

Combination of Nakahara and Shukla does not explicitly teach:
wherein the one or services are selected from a group consisting of a stateful pipeline and a stateless microservice.
However, Russell teaches:
wherein the one or services are selected from a group consisting of a stateful pipeline and a stateless microservice. – on lines on lines 5-22 in column 6 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara and Shukla with Russell to include wherein the one or services are selected from a group consisting of a stateful pipeline and a stateless microservice, as taught by Russell, on lines 54-62 in column 1, to provide processes and mechanisms that enable code packages to be developed, tested, and deployed, independently of each other.

Claim 3. Combination of Nakahara, Shukla, and Russell teaches A distributed processing system of Claim 2 – refer to the indicated claim for reference(s). 

Russell further teaches:
wherein the pipeline comprises a plurality of computations configured to be performed in a sequential manner to generate a value maintained as a state of the pipeline, and wherein the core component of a respective computing device that includes the pipeline is configured to maintain the state of the pipeline. – on lines on lines 5-67 in column 2 (In connection with its creation and eventual deployment, the development package can move through a variety of stages. Such a grouping of stages, which can be arranged in serial fashion in some embodiments, can be referred to herein as a deployment pipeline. In some implementations, the stages of the deployment pipeline can be grouped together in various phases, such as an integration phase, a staging phase, and a production phase, for example. One or more stages of the deployment pipeline can be performed in the context of an environment, in the form of an environmental unit (EU), that has been specifically defined and constructed for performance of any process(es) associated with that stage.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara and Shukla with Russell to include wherein the pipeline comprises a plurality of computations configured to be performed in a sequential manner to generate a value maintained as a state of the pipeline, and wherein the core component of a respective computing device that includes the pipeline is configured to maintain the state of the pipeline, as taught by Russell, on lines 54-62 in column 1, to provide processes and mechanisms that enable code packages to be developed, tested, and deployed, independently of each other.

Claim 5. Combination of Nakahara, Shukla, and Russell teaches A distributed processing system of Claim 2 – refer to the indicated claim for reference(s).
Nakahara teaches:
wherein the one or more services comprise a routing microservice and a guidance microservice arranged as an application, and wherein the core component of a respective computing device is configured to provide an output of the routing microservice to the guidance microservice. – in paragraphs [0065], [0067], [0107], [0109] (As illustrated in FIG. 2, the vehicle-mounted navigation device 1 mounted on a vehicle at least includes a control unit 10, a storage unit 11, a wireless unit 12, a sensor unit 13, a display unit 14, and an input unit 15. The storage unit 11 is configured as a semiconductor memory or the like and stores an operating system (OS), programs for guiding routes, and various items of information such as map information and position information. As illustrated in FIG. 3, the portable terminal 2 at least includes a control unit 20, a storage unit 21, a wireless unit 22, a sensor unit 23, a display unit 24, and an input unit 25. The storage unit 21 is configured as a semiconductor memory or the like and stores an operating system (OS), various programs for route guidance, and various items of information such as map information, road link information, and position information.)

Claim 6. Combination of Nakahara, Shukla, and Russell teaches A distributed processing system of Claim 2 – refer to the indicated claim for reference(s).

Shukla further teaches:
wherein the core component of a respective computing device is configured to communicate with the core component of another computing device in order to share data and coordinate execution of the pipeline. – in paragraphs [0020], [0021], Fig. 2 (The exemplary system 42 may also comprise a browser cache synchronizing component 46, which may be configured, upon the browser cache monitoring component 44 detecting the writing, to synchronize the browser cache 20 with the remote store (e.g., the browser cache 20 of another computer.) As a first example, the browser cache monitoring component 44 implemented in the cellphone device 30 may detect the writing a recent version of the "DOC 1" data object 24 to the browser cache 20, and may deliver the data object 24 to the browser cache 20 of the notebook computer 28 (e.g., by either directly interacting with the browser cache 20, by providing the data object 24 to the browser cache synchronizing component 46 of the notebook computer 28 for writing to its browser cache 20, etc.) The browser cache monitoring component 44 of the notebook computer 28 may in turn detect the writing of the "DOC 1" data object 24 (replacing the earlier 1.1 version of the data object 24), and the browser cache synchronizing component 46 may deliver the updated data object 24 to the browser cache 20 of the workstation 14.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara and Russell with Shukla to include wherein the core component of a respective computing device is configured to communicate with the core component of another computing device in order to share data and coordinate execution of the pipeline, as taught by Shukla, in paragraph [0005], .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (Pub. No.: US 2017/0122764, hereinafter, “Nakahara”) in view of Shukla et al. (Pub. No.: US 2010/0235321, hereinafter, “Shukla”), and further in view of Friedman et al. (Pub. No.: US 2009/0300151, hereinafter, “Friedman”).
Claim 9. Combination of Nakahara and Shukla teaches A distributed processing system of Claims 1 – refer to the indicated claim for reference(s).

Combination of Nakahara and Shukla does not explicitly teach:
wherein the core component of a respective computing device is configured to be responsive to one or more function calls from another core component, wherein the function call received by the core component of the respective computing device is associated with a user token, and wherein the core component of the respective computing device is further configured to perform one or more operations on data in response to the function call within a secure area assigned exclusively to a user associated with the user token.
However, Friedman teaches:
wherein the core component of a respective computing device is configured to be responsive to one or more function calls from another core component, wherein the function call received by the core component of the respective computing device is associated with a user token, and wherein the core component of the respective computing device is further configured to perform one or more operations on data in response to the function call within a secure area assigned exclusively to a user associated with the user token. – in paragraph [0016] (The application program interfaces may support one or more function calls for communicating with third-party applications. As such, developers may create third-party applications using any suitable programming language or implementation methodology, provided that the function calls supported by the application program interfaces are used to communicate with the virtualization environment. For example, the virtualization environment may register a particular third-party application, including at least a location where the third-party application is hosted (e.g., a URL identifying the hosting server). In response to the third-party application being registered, a user may then request the functionality associated with the third-party application via the virtualization environment. For example, in response to the request, the virtualization environment may provide the user with a token for the third-party application to facilitate communication between the third-party application and the user. In particular, the token may generally include any suitable information for establishing a session between the third-party application and the user, and may further include an identifier for an appliance associated with the user to coordinate changes made to the appliance using the hosted third-party application (e.g., if the third-party application is used to make changes to the appliance, the third-party application may communicate the changes and the appliance identifier to the virtualization environment to synchronize the changes to the appliance).)
.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (Pub. No.: US 2017/0122764, hereinafter, “Nakahara”) in view of Shukla et al. (Pub. No.: US 2010/0235321, hereinafter, “Shukla”), and further in view of Sullivan, Russell (Pub. No.: US 2017/0024451, hereinafter, “Sullivan”).
Claim 10. Combination of Nakahara and Shukla teaches A distributed processing system of Claims 1 – refer to the indicated claim for reference(s).

Combination of Nakahara and Shukla does not explicitly teach:
wherein the core components of the plurality of computing devices are configured to share data having a conflict-free replicated data type (CRDT).
However, Sullivan teaches:
wherein the core components of the plurality of computing devices are configured to share data having a conflict-free replicated data type (CRDT). – in paragraph [0030] (Conflict-free replicated data type (CRDT) (can also be termed a ‘conflict-free replicated type’ or a ‘commutative replicated data type’) can be a data type whose operations commute when they are concurrent. CRDTs can be used to achieve strong eventual consistency and/or monotonicity (e.g. an absence of rollbacks).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakahara and Shukla with Sullivan to include wherein the core components of the plurality of computing devices are configured to share data having a conflict-free replicated data type (CRDT), as taught by Sullivan, in paragraph [0030], to replicate data across multiple computers of a network, executing updates with the need for remote synchronization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449